It is ordered and adjudged by this court, that the judgments of the said court of appeals be, and the same are hereby, affirmed. Four members of the court concur in the judgments but inasmuch as the judges who concur are not agreed upon the grounds of affirmance no authoritative majority opinion setting forth the reasons of the judgments is filed in the cases. The view of individual judges may however be stated in separate opinions.

Judgments affirmed.

Marshall, C. J., Robinson, Jones and Matthias, JJ., concur.
*123Wanamaker, J., dissents.
Clark, J., took no part in the consideration or decision of the case.